                                                   Case 2:21-cv-01031-RFB-EJY Document 8 Filed 06/15/21 Page 1 of 2



                                              1   ETHAN D. THOMAS, ESQ., Bar No. 12874
                                                  DIANA G. DICKINSON, ESQ., Bar No. 13477
                                              2   LITTLER MENDELSON P.C.
                                                  3960 Howard Hughes Parkway
                                              3   Suite 300
                                                  Las Vegas, Nevada 89169.5937
                                              4   Telephone:    702.862.8800
                                                  Fax No.:      702.862.8811
                                              5   Email: edthomas@littler.com
                                                         ddickinson@littler.com
                                              6
                                                  Attorneys for Defendant
                                              7   REPUBLIC SILVER STATE DISPOSAL, INC.

                                              8
                                                                              UNITED STATES DISTRICT COURT
                                              9
                                                                                     DISTRICT OF NEVADA
                                       10

                                       11
                                                  MICHAEL MILLER,                                    Case No. 2:21-cv-01031-RFB-EJY
                                       12
                                                                 Plaintiff,
                                       13
                                                  v.                                                   STIPULATION TO EXTEND TIME
                                       14                                                              FOR DEFENDANT TO FILE
                                                  REPUBLIC SILVER STATE DISPOSAL,                      RESPONSE TO COMPLAINT
                                       15         INC., a domestic corporation; and DOES 1-50,
                                                                                                       [FIRST REQUEST]
                                       16                        Defendant.

                                       17

                                       18                Plaintiff MICHAEL MILLER (“Plaintiff”) and Defendant REPUBLIC SILVER STATE

                                       19         DISPOSAL, INC. (“Defendant”) by and through their counsel of record, hereby stipulate and agree

                                       20         to extend the time for Defendant to file a response to the Complaint by three (3) weeks from June

                                       21         23, 2021, up to and including July 14, 2021. This is the first request for an extension of time to

                                       22         respond to the Complaint.

                                       23                The requested extension is necessary in light of the fact that Defendant’s counsel was

                                       24         recently retained. The additional time will allow defense counsel to investigate the allegations in

                                       25         the Complaint and prepare a response to the Complaint.

                                       26         ///

                                       27

                                       28         ///
L IT TL E R ME N DE LS O N P .C .
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                   Case 2:21-cv-01031-RFB-EJY Document 8 Filed 06/15/21 Page 2 of 2



                                              1            The instant request is made in good faith and not for the purpose of delay.

                                              2   Dated: June 15, 2021                            Dated: June 15, 2021
                                              3   Respectfully submitted,                         Respectfully submitted,
                                              4

                                              5    /s/ Michael A. DiRenzo                          /s/ Diana G. Dickinson
                                                   DANIEL R. WATKINS, ESQ.                         ETHAN D. THOMAS, ESQ.
                                              6    MICHAEL A. DIRENZO, ESQ.                        DIANA G. DICKINSON, ESQ.
                                                   WATKINS & LETOFSKY, LLP                         LITTLER MENDELSON, P.C.
                                              7
                                                   Attorneys for Plaintiff                         Attorneys for Defendant
                                              8    MICHAEL MILLER                                  REPUBLIC SILVER STATE DISPOSAL, INC.
                                              9

                                       10
                                                                                                   IT IS SO ORDERED.
                                       11
                                                                                                   Dated: June 15, 2021.
                                       12

                                       13

                                       14                                                          _______________________________________
                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                       15         4842-5625-2143.1 / 068119-2241

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
L IT TL E R ME N DE LS O N P .C .

                                                                                                    2
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
